Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As stated in the previous office action, none of the prior art, i.e., Dreher et al. (US Patent No. 8,980,816)  in view of Frankenbach et al. (US 2007/0281874), including the newly submitted Information Disclosure Statement dated February 21, 2021,  teaches, discloses or suggests a concentrated perfume composition which is positioned between superposed plies of the recited water-soluble unit dose articles, wherein the concentrated perfume composition comprises the specific oil binding agents and the specific hydrophobic esters recited in independent claims 1 and 20, respectively. It is also noted that Dreher, the primary reference, teaches multi-ply fibrous structure comprising at least one ply of a unitary fibrous structure, particles (which may comprise perfume; see col. 25, lines 24-26) positioned between the at least one ply of unitary fibrous structure and a second ply of a fibrous structure as disclosed in claim 22, not a concentrated perfume composition.  Even though Frankenbach, the secondary reference, teaches a concentrated perfume composition which comprises at least about 70% of a perfume, by weight of the composition; and from about 1% to about 30% of an amphiphile, by weight of the composition as disclosed in paragraph [0012], none of the amphiphiles read on the specific quaternary ammonium compounds recited in claim 1 and Frankenbach also fails to teach, disclose or suggest the incorporation of the specific hydrophobic esters into the concentrated perfume composition recited in independent claim 20.
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                        /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761